Judgment, Supreme Court, New York County, entered February 20, 1980, unanimously reversed, on the law and the facts, and the complaint dismissed, without costs or disbursements. Plaintiff, arriving aboard ship at the Hudson River Passenger Ship Terminal operated by defendant-appellant authority, entered an elevator at dock level to be transported to the street. Entrance to the elevator at the upper level was through a door opposite the side of the car from which the passengers were to exit upon arrival below. There were no signs advising of this fact. When the car reached the street, there was a jolt. Plaintiff stumbled and fell, causing the injuries for which suit was brought. There is nothing in the record to indicate any causal relation between plaintiff’s fall and either the jolt or the absence of signs. Nor was there any evidence that the fall was due either to any defect in design or equipment, or failure of maintenance or operation. Indeed, though requested to do so, the trial court refused to submit special interrogatories to the jury so that the general verdict tells us nothing on this score. However, the evidence provided no basis for a finding of negligence on defendant-appellant’s part on any theory whatever. Concur—Sullivan, J. P., Markewich, Bloom, Lynch and Carro, JJ.